Citation Nr: 1429880	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for diabetes mellitus, type II.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.  

7.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee.  

8.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1994, to include service in Somalia in support of Operation Continue Hope.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2010, the Veteran expressed disagreement with the effective date assigned for the grants of service connection for his right and left knee disabilities, and thus, an appeal was initiated.  However, by a February 2011 rating decision, the RO granted the Veteran's claims for earlier effective dates for the awards of service connection for his knee disabilities.  The assigned effective date for these awards (October 14, 2004) satisfied the Veteran's contentions, and thus, the appeal was granted and is no longer in appellate status.  

In May 2013, the Veteran participated in a videoconference hearing which was conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  

In a March 2009 decision, the Board noted that the issue of entitlement to service connection for a bilateral foot disability, among others, had been raised by the record.  Because this issue had not been developed in the first instance by the RO, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate actions.  However, it does not appear that the AOJ has undertaken any steps to develop or adjudicate this issue.  Also, a January 2012 VA psychiatric examination reflects that the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS), and that the symptomatology associated with this disability can be differentiated from that attributable to PTSD.  In Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that, in certain circumstances, a veteran may be separately service connected and compensated for more than one diagnosed psychiatric conditions without offending VA's anti-pyramiding regulations, 38 C.F.R. § 4.14.  In light of above, the issues of (1) entitlement to service connection for a bilateral foot disability and (2) entitlement to service connection for depressive disorder, NOS, are REFERRED to the AOJ for appropriate development and adjudication in the first instance, as the Veteran may be prejudiced if the Board takes further action on these matters at this time.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Preliminary note

The Board observes that a significant amount of evidence pertinent to the Veteran's claims, to include several VA examinations, has been associated with the record since the AOJ's last adjudication of the Veteran's claims in the April 2011 Statements of the Case (SOC's).  There is no indication that the AOJ has reviewed this evidence in the first instance with respect to the Veteran's claims or that the Veteran or his representative have waived the AOJ's initial review of such.  However, by this action, the Board is granting the Veteran's PTSD claim to the fullest extent, dismissing several other claims based on the Veteran's own motion to do so, and remanding the remaining issues for further development.  Accordingly, the Board's actions in these matters do not result in prejudice to the Veteran.  

The issues of entitlement to initial evaluations in excess of 10 percent for the Veteran's right and left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD stressor is related to his fear of hostile military activity.  

2.  The stressor is consistent with the places, types, and circumstances of the Veteran's service in Somalia; and there is no clear and convincing evidence to the contrary.

3.  A VA psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.

4.  In testimony at the May 2013 Board hearing, prior to promulgation of a decision, the Veteran withdrew his appeal with regard to the issues of (1) entitlement to an evaluation in excess of 10 percent for hypertension, (2) entitlement to service connection for obstructive sleep apnea, (3) entitlement to service connection for diabetes mellitus, type II, and (4) entitlement to service connection for erectile dysfunction.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to an evaluation in excess of 10 percent for hypertension, (2) entitlement to service connection for obstructive sleep apnea, (3) entitlement to service connection for diabetes mellitus, type II, and (4) entitlement to service connection for erectile dysfunction, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for PTSD, which constitutes a complete grant of this claim, and dismisses his appeal with regard to several issues on the Veteran's own motion to do so.  Therefore, no discussion is necessary concerning VA's duty to notify or assist or whether the VLJ complied with the provisions of 38 C.F.R. 3.103(c)(2) (2013) as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran contends that he incurred PTSD during active service.  He specifically contends that in-service stressors during his active service in Somalia, to include fear of hostile military activity, caused his PTSD.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  The Board observes that the Veteran has not been provided with notice of the amended regulation; however, because the Board is granting his claim for benefits in full, he is not prejudiced by this notice deficiency.  

The Board finds that the evidence supports an allowance of the Veteran's claim to establish service connection for PTSD.  The Veteran's service treatment records do not show that he was diagnosed as having PTSD at any time during active service.  The Veteran has contended that he participated in combat situations while on active duty in Somalia in support of Operation Continue Hope and experienced fear from the sights and experiences encountered therein.  Evidence from the U.S. Army and Joint Services Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS) dated in June 2010 reflect that the Veteran's reported stressor events while stationed in Somalia were corroborated.  

During the pendency of the appeal, the Veteran has consistently recounted stressor events to VA medical professionals, to include VA psychiatrists, VA psychologists, and the undersigned at the May 2013 hearing.  These stressor events include reports of witnessing fellow soldiers' deaths, hauling supplies through combat areas, and experiencing fear or hostile military activity while performing his duties as a "truck master" amidst weapons fire while stationed in Somalia.  After review of the complete record, to include the Veteran's service records and the June 2010 replies from DPRIS and the JSRRC, the Board concludes that the reported stressor events are consistent with the duties of his military occupational specialty (MOS) as a truck master.  The competent evidence also contains a DSM-IV diagnosis of PTSD, rendered by the January 2012 VA examiner, a VA psychologist, based on the Veteran's reported in-service stressors.  

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, the record shows that entitlement to service connection for PTSD is warranted.  Specifically, the Veteran reported that his PTSD stressors are related to his fear of hostile military activity, and a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Moreover, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in Somalia.  There is no clear and convincing evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 2010).

For these reasons, the evidence supports the Veteran's service connection claim for PTSD, and entitlement to the benefits sought is warranted.  38 C.F.R. § 3.304(f).  




Withdrawn claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran testified at the May 2013 hearing that he wished to withdraw his appeal with regard to the issues of (1) entitlement to an evaluation in excess of 10 percent for hypertension, (2) entitlement to service connection for obstructive sleep apnea, (3) entitlement to service connection for diabetes mellitus, type II, and (4) entitlement to service connection for erectile dysfunction.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.  


ORDER

Entitlement to service connection for PTSD is granted.

The appeal as to an evaluation in excess of 10 percent for hypertension is dismissed.  

The appeal as to service connection for obstructive sleep apnea is dismissed.  

The appeal as to service connection for diabetes mellitus, type II, is dismissed.  

The appeal as to service connection for erectile dysfunction is dismissed.  
REMAND

After review of the record, the Board concludes that additional evidentiary and procedural development is necessary prior to adjudication of the Veteran's claims in order to allow VA to fulfill its duty to assist the Veteran.  

In testimony at the May 2013 hearing, the Veteran asserted that the symptoms associated with his service-connected knee disabilities have worsened since the most recent examination was completed in June 2010.  The Veteran's statements in this regard are bolstered by VA and private treatment records showing complaints of increased pain in both knees as well as instability of the joints.  When the evidence indicates that a disability has worsened since the last examination, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Since the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the other issues remanded by the Board.  This is especially true in the present case because, as of the present, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a) for only a portion of the appeal period under consideration, although this may change depending on the outcomes of his other claims on readjudication.  

Also, it appears that there are outstanding VA treatment records which may be pertinent to the issues on appeal.  In January 2005, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation, and the record reflects that he was accepted into and participated in this program until at least March 2008.  The Board finds that the Veteran's VA Vocational Rehabilitation records would be useful in adjudicating the issues on appeal.  Specifically, these records may show the severity and manifestations of his knee disabilities and the extent to which his service-connected disabilities impair his ability to maintain a substantially gainful occupation.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).  

As these matters are being remanded for other development, the AOJ should obtain updated treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, and request that the Veteran identify and complete a release for any outstanding private treatment records which are pertinent to these issues, to include those from Moncrief Army Community Hospital.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VAMC in Columbia South Carolina, and all associated outpatient clinics and hospitals, dated from January 2013 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond. 

2.  Request that the Veteran identify any and all private treatment records which may be pertinent to his claims.  The Board is particularly interested in any and all records from Moncrief Army Community Hospital dated after November 2011.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  The AOJ must make two attempts to obtain the relevant private treatment records or make a formal finding that a second request for such records would be futile.  38 U.S.C.A. § 5103A(2)(B) (2013); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

3.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records for the Veteran, pursuant to his January 2005 claim for Vocational Rehabilitation.  Associate all received records, if any, with the claims file.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current frequency and severity of all manifestations associated with his service-connected right and left knee disabilities.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing, to include X-ray testing and magnetic resonance imaging (MRI) testing, must be completed and reported within the examination report.  Thereafter, the examiner must address the extent of the Veteran's bilateral knee disabilities in accordance with VA rating criteria

5.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013). 

6.  Thereafter, readjudicate the Veteran's claims for increased initial evaluations for his right and left knee disabilities.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

7.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner/vocational expert is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities and should address the functional impairment caused by his service-connected disabilities and the impact that impairment has on the Veteran's ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.

8.  Thereafter, readjudicate the Veteran's TDIU claim, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b) for any period during the appeal period.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


